Citation Nr: 0423452	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  01-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 2, 
2000, for the grant of a 100 percent schedular evaluation for 
post-traumatic stress disorder.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities prior to January 2, 2000.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to September 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO awarded an earlier effective 
date of January 2, 2000, but no earlier, for the grant of a 
100 percent schedular evaluation for post-traumatic stress 
disorder and denied entitlement to a total rating for 
compensation based upon individual unemployability prior to 
January 2, 2000.

In December 2002, the Board denied an effective date prior to 
January 2, 2000, for the grant of a 100 percent evaluation 
for post-traumatic stress disorder.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2003, the veteran and the 
Secretary of VA (parties) filed a joint motion to vacate the 
December 2002 Board decision and remand it, asserting that 
the Board had provided insufficient articulation of the 
reasons and bases for its decision, which prevented 
meaningful judicial review.  The Court granted the joint 
motion that same month.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Prior to January 2, 2000, the veteran's service-connected 
disability of post-traumatic stress disorder prevented him 
from securing or following a substantially gainful 
occupation.

2.  At a July 16, 2002, VA informal conference, the veteran 
indicated that his appeal would be resolved favorably if a 
total evaluation were granted either on a schedular basis or 
by reason of individual unemployability from the original 
effective date of March 23, 1999. 


CONCLUSIONS OF LAW

1.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities prior 
to January 2, 2000, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1992); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).

2.  The claim for entitlement to an effective date earlier 
than January 2, 2000, for the grant of a 100 percent 
evaluation for post-traumatic stress disorder is now moot.  
38 U.S.C.A. § 511(a) (West 2002); 38 C.F.R. § 20.101(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

Service connection for post-traumatic stress disorder has 
been granted as of March 23, 1999, and assigned a 70 percent 
evaluation from that date until January 1, 2000, and assigned 
a 100 percent evaluation as of January 2, 2000.

The veteran asserts that he warrants either a 100 percent 
schedular evaluation for post-traumatic stress disorder for 
the period between March 23, 1999, and January 1, 2000, or 
warrants a total rating for compensation based upon 
individual unemployability due to his service-connected 
disabilities for that same period of time.  

I.  Individual unemployability

Pursuant to 38 C.F.R. § 3.340(a), total disability will be 
considered to exist when there is present any impairment of 
mind or body that is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  If the total rating is based on a disability or 
combination of disabilities of less than 100 percent, it must 
be determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a total rating 
for compensation based upon individual unemployability prior 
to January 2, 2000.  The reasons follow.

Initially, the Board notes that the veteran meets the 
schedular criteria for a total rating for compensation based 
upon individual unemployability.  His post-traumatic stress 
disorder is evaluated as 70 percent disabling as of March 23, 
1999.  He is also service connected for chronic bronchitis, 
but the veteran does not allege that this disability affects 
his employability.  In the veteran's VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability, he indicated that he had a high-school 
education without any college training and that he last 
worked full-time in 1993.  He stated he had been self-
employed since 1995 doing automobile repair.

In a June 1999 VA psychiatric evaluation report, the examiner 
stated that the veteran had impairment in his work activities 
because he was unable to work with or for anyone else and 
only being able to work a minimal amount of hours per day to 
support himself.  He stated that this impairment was due to 
the veteran's depression, intrusive memories of Vietnam, and 
anxiety over the trauma from his Vietnam experiences.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50.  A GAF score of 50 (which falls into the range 
of 41-50) is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994) (emphasis added).  

An October 1999 letter from a social worker stated that the 
veteran was severely impacted by post-traumatic stress 
disorder.  She noted the veteran owned his own business and 
reported being abusive to his customers frequently.  She 
added that the veteran was unable to work for someone else 
because he could not deal with authority figures or the 
public.  

A September 2000 VA psychiatric evaluation report shows that 
the examiner entered a GAF score of 45 for the post-traumatic 
stress disorder symptoms.  He stated that the veteran was 
"truly afflicted" by the post-traumatic stress disorder in 
terms of occupational functioning.  The examiner noted that 
the veteran was jobless because he had been unable to handle 
customers and people in general.  He concluded that the 
veteran was unemployable.

The veteran has submitted tax records for the year 1999.  
These records show that his net profit for his business was 
$5,587.00.  The poverty level in 1999 for one person was 
$8,501.00.

In Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 
2001), the U.S. Court of Appeals for the Federal Circuit 
noted that 38 C.F.R. § 3.340(a)(1) provided that a "[t]otal 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  It added that requiring 
the veteran to prove that he was 100 percent unemployable was 
different than requiring the veteran to prove that he could 
not maintain substantially gainful employment.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that a total rating for compensation based upon 
individual unemployability is warranted prior to January 2, 
2000.  Professionals have made findings that the veteran 
could not work due to his service-connected post-traumatic 
stress disorder during that time period, and the veteran has 
substantiated his allegation that his employment in 1999 was 
marginal, at best.  For the reasons stated above, the Board 
finds that the evidence supports the grant of a total rating 
for compensation based upon individual unemployability prior 
to January 2, 2000, which is shown as of the date of the 
veteran's claim for service connection for post-traumatic 
stress disorder was initially filed, which is March 23, 1999.

II.  Earlier effective date for 100 percent schedular 
evaluation

At a July 2, 2002, VA informal conference with a Decision 
Review Officer, the veteran's representative indicated that 
the veteran's appeal would be resolved favorably if a 
100 percent evaluation were assigned to the service-connected 
post-traumatic stress disorder, effective from the original 
grant of service connection for post-traumatic stress 
disorder of March 23, 1999, or if a total rating for 
compensation based upon individual unemployability was 
granted as of that same date.

Because the Board has granted the total rating for 
compensation based upon individual unemployability for the 
time period addressed by the veteran's representative, the 
Board finds that it need not address the issue of entitlement 
to an effective date earlier than January 2, 2000, for the 
grant of a 100 percent schedular evaluation for post-
traumatic stress disorder.  This issue is considered moot, as 
the veteran, through his representative, has indicted that 
there would be no case or controversy if the total rating for 
compensation based upon individual unemployability was 
granted for that time period.


ORDER

Entitlement to an effective date of March 23, 1999, for the 
award of a total rating for compensation based upon 
individual unemployability is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

The issue of entitlement to an effective date earlier than 
January 2, 2000, for the grant of a 100 percent schedular 
evaluation for post-traumatic stress disorder is dismissed as 
moot.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



